DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0277032 A1 to Ng et al.
As to claim 1, Ng discloses a multi-view (MV) transportation hub information system comprising:
a multi-view (MV) display including one or more multi-view (MV) pixels, wherein each MV pixel is configured to emit beamlets in different directions in one or more beamlet coordinate systems (Fig. 1 and 6, paragraphs 0033-0034, multi-view (MV) pixels (12), beamlets (14));

an input node which, in operation, receives a first attribute of a first viewer and a second attribute of a second viewer (Fig. 1 and 2, paragraphs 0035 and 0043, where input node (16) receives information about the targets (28a, 28b) in the viewing zones (18a, 18b)); and
a system controller, coupled to the MV display, the sensing system, and the input node (Fig. 1 and 2, paragraph 0050, processor (50), display system (10), sensor (26), input node (16)), which, in operation,
performs user tagging to tag the first blob with the first attribute to thereby identify the first blob as the first user, and to tag the second blob with the second attribute to thereby identify the second blob as the second user (Fig. 1, 2, 5B, 8A 10A and 10B, paragraphs 0045-0046, 0067-0071 and 0088-0090, where the zones and contents association module (36) of processor (50) determines identified attributes of each viewer (28a, 28b) based on the identifying information from surrogates (60a, 60b));
defines, in a viewing zone coordinate system, a first viewing zone based on the first blob and a second viewing zone based on the second blob (Fig. 1, paragraph 0035, where viewing zones (18a, 18b) are the first and second viewing zones including targets (28a, 28b), which are the first and second blobs, respectively);

associates a first information content with the first viewing zone based at least on the first attribute and associates a second information content with the second viewing zone based at least on the second attribute (Fig. 1, 2 and 6, paragraph 0053, where processor (50) associates multiple contents with multiple viewing zones (18a, 18b));
for a first image generated from the first information content, using the mapping, identifies a bundle of beamlets from the one or more MV pixels of the MV display directed to the first viewing zone to form the first image (Fig. 7A, paragraph 0056, where processor (50) identifies a bundle (52a) of beamlets (14) from MV pixels (12a-12l) directed to viewing zone (18a) to form “IMAGE 1”);
for a second image generated from the second information content, using the mapping, identifies a bundle of beamlets from the one or more MV pixels of the MV display directed to the second viewing zone to form the second image, wherein the bundle of beamlets directed to the first viewing zone to form the first image visible to 53the first viewer is different from the bundle of beamlets directed to the second viewing zone to form the second image visible to the second viewer (Fig. 7A, paragraph 0056, where processor (50) identifies a bundle (52b) 
outputs control signaling for the MV pixels, the control signaling defining color and brightness of each of the beamlets in each bundle to project the corresponding first or second image to the corresponding first or second viewing zone (Fig. 1, 2 and 7A, paragraph 0056, where control signal (54) defines color and brightness of each of the beamlets (14) in each bundle (52a, 52b)).
As to claim 2, Ng discloses the MV transportation hub information system, wherein the sensing system comprises a camera (Fig. 1, paragraph 0043, where sensor (26) may be a camera).
As to claim 3, Ng discloses the MV transportation hub information system, wherein the first or second information content includes one or more of: transportation information, gate location, wayfinding direction, boarding time, travel update notification, advertisement, arrival message, departure message, baggage claim information, language translation, accessibility information, personal messaging from individuals, location of services, emergency/evacuation notifications, brand messaging, entertainment content, group coordination information, graphical/pictorial/photographic content, video content, and image capture (Fig. 1, 2 and 5B, paragraph 0046, where the content may be an advertisement).
As to claim 4, Ng discloses the MV transportation hub information system, wherein the sensing system detects the first blob in a registration region defined in the viewing zone coordinate system, and the system controller performs user tagging by tagging the first blob in the registration region with the first attribute and tracking 
As to claim 6, Ng discloses the MV transportation hub information system, comprising a user-interface device which, in operation, receives a viewer specification of the first attribute (Fig. 5A, paragraph 0040, where UI device (20) runs a viewing zone specification application configured to permit specification of multiple viewing zones).
As to claim 8, Ng discloses the MV transportation hub information system, wherein the user-interface device comprises a smartphone or a mobile computing device of the first viewer (Fig. 5A, paragraph 0040, where the UI device (20) may be a smartphone).
As to claim 9, Ng discloses the MV transportation hub information system, wherein a location of the user-interface device is estimated using a localization system in a device coordinate system (Fig. 10A and 10B, paragraph 0089, where the location of the surrogate (60a, 60b), which is a user-interface device, is detected by sensor (26) using viewing zone coordinate system (40)).
As to claim 10, Ng discloses the MV transportation hub information system, wherein the system controller determines a mapping between the device coordinate system and one or more of the viewing zone coordinate system or the beamlet coordinate systems (Fig. 10A and 10B, paragraph 0089, where the processor (50) uses mapping that translates between the beamlet coordinate system (42) and viewing zone coordinate system (40)).
claim 11, Ng discloses the MV transportation hub information system, wherein the user tagging is performed by associating the user-interface device with the first blob, using the location of the user-interface device and the location of the first blob, by one or more of a nearest-neighbor matching technique, a dynamic time warping technique, a combinatorial optimization technique, or a classifier trained using a machine learning algorithm (Fig. 10A and 10B, paragraph 0089, where the location of viewers (28a, 28b) is determined by using RFID, interrogation, or GPS technology to locate the surrogates (60a, 60b) and the processor (50) associates the multiple contents based on the viewing zone).
As to claim 12, Ng discloses the MV transportation hub information system, wherein the localization system estimates the location of the user-interface device using one 55or more of Wi-Fi triangulation, ultra-wideband triangulation, Bluetooth time-of-flight, Bluetooth signal strength, Bluetooth angle-of-arrival, or ultrasound techniques (Fig. 1 and 2, paragraph 0035, where Wi-Fi, Bluetooth, or ultrasound may be used).
As to claim 15, Ng discloses the MV transportation hub information system, wherein the first blob associated with the first viewer is updated as the first viewer moves (Fig. 5B, paragraph 0088, where the processor (50) updates multiple contents so that new images may be visible in new viewing zones).
As to claim 19, Ng discloses limitations similar to claim 1.
As to claim 20, Ng discloses the method, wherein the user tagging is performed by:

associating the first traveler surrogate device with the first viewer using one or more of a nearest-neighbor matching technique, a dynamic time warping technique, a combinatorial optimization technique, or a classifier trained using a machine learning algorithm (Fig. 10A and 10B, paragraph 0089, where the location of viewers (28a, 28b) is determined by using RFID, interrogation, or GPS technology to locate the surrogates (60a, 60b) and the processor (50) associates the multiple contents based on the viewing zone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5, 7, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0277032 A1 to Ng et al. in view of U.S. Patent Pub. No. 2016/0364087 A1 to Thompson et al.
As to claim 5, Ng is deficient in disclosing the MV transportation hub information system, comprising a ticket scanner which, in operation, detects the first attribute.
However, Thompson discloses the MV transportation hub information system, comprising a ticket scanner which, in operation, detects the first attribute (Fig. 20A and 20B, paragraphs 0192-0193, where guests (2040) may scan a ticket to determine a first attribute).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the multi-view display as taught by Ng by including a ticket scanner to detect an attribute as taught by Thompson.  The suggestion/motivation would have been so it is less difficult and confusing for the guest to find their desired image and the image can be displayed larger and for a longer period of time (Thompson, paragraph 0193).
As to claim 7, Ng is deficient in disclosing the MV transportation hub information system, wherein the user-interface device comprises a stationary kiosk.
However, Thompson discloses the MV transportation hub information system, wherein the user-interface device comprises a stationary kiosk (Fig. 20A and 20B, paragraphs 0155 and 0193, where a reader to scan tickets may be at a kiosk).
Ng by including a stationary kiosk as taught by Thompson.  The suggestion/motivation would have been in order for the guest to have a place to scan their ticket so that the appropriate image is shown to the guest, making it less difficult and confusing for the guest to find their desired image and so the image can be displayed larger and for a longer period of time (Thompson, paragraph 0193).
As to claim 13, Ng is deficient in disclosing the MV transportation hub information system, comprising a biometric scanner which, in operation, detects the first attribute.
However, Thompson discloses the MV transportation hub information system, comprising a biometric scanner which, in operation, detects the first attribute (Fig. 20A and 20B, paragraph 0193, where a scanner may be used to scan the guests (2040) face, fingerprint, or other bio-metric data).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the multi-view display as taught by Ng by including a biometric scanner as taught by Thompson.  The suggestion/motivation would have been to determines attributes of a guest so it is less difficult and confusing for the guest to find their desired image and the image can be displayed larger and for a longer period of time (Thompson, paragraph 0193).
As to claim 14, Ng is deficient in disclosing the MV transportation hub information system, wherein the biometric scanner comprises a facial recognition system, a fingerprint scanner, a retinal scanner, or an iris recognition system.
Thompson discloses the MV transportation hub information system, wherein the biometric scanner comprises a facial recognition system, a fingerprint scanner, a retinal scanner, or an iris recognition system (Fig. 20A and 20B, paragraph 0193, where a scanner may be used to scan the guests (2040) face, fingerprint, or other bio-metric data).  In addition, the same motivation is used as claim 13.
As to claim 16, Ng is deficient in disclosing the MV transportation hub information system, wherein the system controller detects that the first image may be visible to the second viewer.
However, Thompson discloses the MV transportation hub information system, wherein the system controller detects that the first image may be visible to the second viewer (Fig. 9 and 10, paragraphs 0124-0125, where a first image is viewable to marching band musicians (902), a second image is viewable to cheerleading squad (904), and a third image is viewable to audience members (908)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the multi-view display as taught by Ng by including detecting an image may be visible to a second viewer as taught by Thompson.  The suggestion/motivation would have been in order for groups of people to all look at the multi-view display for directions regarding positions, movements, maneuvers on the field, team practice, and choreography (Thompson, paragraph 0124).
As to claim 17, Ng is deficient in disclosing the MV transportation hub information system, wherein the system controller associates a third information content with both the first viewer and the second viewer.
Thompson discloses the MV transportation hub information system, wherein the system controller associates a third information content with both the first viewer and the second viewer (Fig. 9 and 10, paragraphs 0124-0125, where a first image is viewable to marching band musicians (902), a second image is viewable to cheerleading squad (904), and a third image is viewable to audience members (908) and the images change to give directions regarding positions, movements, maneuvers on the field, team practice, and choreography).  In addition, the same motivation is used as claim 16.
As to claim 18, Ng is deficient in disclosing the MV transportation hub information system, wherein the third information content compromises one or more of: a generic content, instructional content, or content in a shared language.
However, Thompson discloses the MV transportation hub information system, wherein the third information content compromises one or more of: a generic content, instructional content, or content in a shared language (Fig. 9 and 10, paragraphs 0124-0125, where the content presented to marching band musicians (902), cheerleading squad (904), and audience members (908) includes directions regarding positions, movements, maneuvers on the field, team practice, and choreography).  In addition, the same motivation is used as claim 16.
Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to claims 1 and 19, on page 8, lines 13-23, Ng fails to disclose, detecting a first location of “a first blob”, a second location of “a second blob”, and “a first viewing zone based on the first blob and a second viewing zone based on the second blob”.  Examiner disagrees as Ng discloses, detecting a location of “a first blob” and a second location of “a second blob” (Fig. 1 and 5B, paragraph 0043, where sensor (26) detects the locations of multiple targets (28a, 28b), which are the blobs, in viewing zones (18a, 18b)) and “a first viewing zone based on the first blob and a second viewing zone based on the second blob” (Fig. 1, paragraph 0035, where viewing zones (18a, 18b) are the first and second viewing zones including targets (28a, 28b), which are the first and second blobs, respectively).
Applicant also argues, with respect to claims 1 and 19, on pages 8-9, lines 24-9, Ng fails to disclose, “a first blob whose identity is unknown”, “a second blob whose identity is unknown”, and “user tagging [is performed] to tag the first blob with the first attribute to thereby identify the first blob as the first user, and to tag the second blob with the second attribute to thereby identify the second blob as the second user”.  Examiner disagrees as Ng discloses, “a first blob whose identity is unknown”, “a second blob whose identity is unknown”, and “user tagging [is performed] to tag the first blob with the first attribute to thereby identify the first blob as the first user, and to tag the second blob with the second attribute to thereby identify the second blob as the second user” (Fig. 1, 2, 5B, 8A 10A and 10B, paragraphs 0045-0046, 0067-0071 and 0088-0090, where the zones and contents association module (36) of processor (50) determines identified attributes of each viewer (28a, 28b) based on the identifying information from surrogates (60a, 60b)).

Applicant argues, with respect to claims 9 and 10, on page 9, lines 13-26, Ng fails to disclose, “a device coordinate system” that is to be mapped to “one or more of the viewing zone coordinate system or the beamlet coordinate systems”.  Examiner disagrees as Ng discloses, “a device coordinate system” that is to be mapped to “one or more of the viewing zone coordinate system or the beamlet coordinate systems” (Fig. 10A and 10B, paragraph 0089, where the processor (50) uses mapping that translates between the beamlet coordinate system (42) and viewing zone coordinate system (40)).
Applicant argues, with respect to claims 5, 7, 13, 14 and 16-18, on page 10, lines 1-10, Thompson does not cure the deficiencies of Ng and based on these claims being dependent on claims 1 and 19, they are in condition for allowance.  Examiner disagrees for the reasons stated above.
Applicant argues, on page 10, lines 11-12, the application is in condition for allowance.  Examiner disagrees for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627